Gaines, Associate Justice.
Appellee Pelham, on the 25th day of August, 1886, sold to one Johnson a tract of land and certain live stock, consisting of horses, cattle, and hogs, for which Johnson paid in cash $368, and executed his six promissory notes amounting in the aggregate to the sum of $5500, and at the same time bound himself to pay a note executed by Pelham to Murchison & Coleman for the sum of $1050, which was secured by a mortgage upon' the land. The consideration was recited in the deed and a lien was expressly reserved upon the land for the payment of the notes. Subsequently Johnson sold the property to appellant Gunst upon the same terms, appellant paying him $368 and binding himself to pay the six promissory notes executed by Johnson to Pelham, as well as that held by Murchison & Coleman. The latter having matured and not having been paid, the holders brought suit thereon against the maker and sought to foreclose the mortgage, making Johnson and Gunst parties.
A decree was rendered foreclosing the mortgage, and in pursuance thereof the land was sold. It brought at the sale but a few dollars more than was necessary to satisfy the judgment and costs. This suit was brought to recover of Johnson and Gunst the amount of the Murchison & Coleman note, and an attachment was sued out and levied upon a portion of the live stock sold by Pelham to Johnson and by the latter to Gunst. The petition alleged very fully the facts hereinbefore stated, and also averred that the sale from Johnson to Gunst was made to defraud the plaintiff in the collection of his debt.
The petition was excepted to by Gunst on the ground that it showed *588no liability on part of either defendant to the plaintiff, and the exceptions were overruled. The action of the court in overruling the exceptions to the petition is assigned as error.
We think the exceptions should have been sustained. Upon the conveyance of the property to Johnson, and Johnson assuming to pay the note secured by the mortgage, the plaintiff acquired no immediate right of action against Johnson upon the promise. The promise was to pay the holders of the note, and not him. As between plaintiff and Johnson, by the agreement Johnson became primarily liable to pay the note; but plaintiff could only acquire a right of action against him upon the promise by paying the note himself. Ayers v. Dixon, 78 N. Y., 318; Lapen v. Gill, 129 Mass., 349.
Plaintiff did not pay the note voluntarily, and we have only to inquire whether or not the payment through a sale of the mortgaged premises can be deemed a payment by him. It is claimed in argument on behalf of appellee that since our courts hold that in a sale of land by a deed which reserves a lien for the payment of the purchase money the paramount title remains in the vendor until the price is paid, the land in controversy at the time of the sale is to be deemed the property of the plaintiff. It is true that it has been held that when the vendee holding such a conveyance makes default in his payments or repudiates his contract, the vendor may either sue for the purchase money and enforce his lien, or he may rescind the contract and recover directly the land. On the other hand it is held that by suing for the purchase money he affirms the sale.
It follows that when defendants made default the plaintiff had the right to claim a rescission of the contract, but he could not rescind the contract and claim under it at the same time. His suit shows that he is claiming under the contract, and hence the land when sold must be deemed the property of Gunst. Hot having paid the note secured by the mortgage, he had no cause of action on their assumpsit to pay the debt either against Johnson or Gunst. See Ayers v. Dixon and Lapen v. Gill, supra; Risk v. Hoffman, 69 Ind., 137. If the plaintiff had rescinded the sale, then the defendants would not have owed him the purchase money.
But it is insisted on behalf of appellee that since the jury found that the conveyance from Johnson to Gunst was made to" hinder, delay,'and defraud plaintiff in the collection of his debt, that therefore Gunst had no right in the property attached and can not complain. But the conveyance was, if fraudulent as'to creditors, good against Johnson, and no one but a creditor could take advantage of the fraud. The property was not subject to be seized as the property of Johnson for an alleged debt which did not in fact exist.
An attachment was sued out against the property of both defendants. *589The affidavit for the attachment states that the attachment was not sued out for the purpose of vexing or harrassing “the defendant/-’ It was held in Perrill & Fox v. Kaufman & Range, 72 Texas, 214, that such an affidavit was insufficient to support an attachment. The court should have quashed the writ upon the motion of defendants.
We have not deemed it necessary to consider the assignments of error seriatim.
For the errors pointed out the judgment is reversed and the cause remanded.

Reversed and remanded.

Delivered October 22, 1889.